Citation Nr: 1642131	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-21 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2015.  A transcript of that hearing is of record.

This matter was previously remanded in May 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability that was incurred in, or caused by, service.  In that regard, the record contains varying contradictory diagnoses made throughout the pendency of the appeal.  These diagnoses include PTSD, anxiety disorder NOS, adjustment disorder with depressed and anxious mood and major depressive disorder (MDD).  See January 2012 and 2016 VA examination reports, Polly Ryon Memorial Hospital reports and VA and Rice Medical Associates treatment medical records.  

That said, the record remains negative for a sufficient clinical opinion addressing whether any of the diagnosed psychiatric disorders are related to the Veteran's service.  To that point, of record are two VA opinions dated in March 2012 and January 2016.  The Board finds these opinions insufficient for adjudication purposes.  In pertinent part, in a March 2012 addendum a VA examiner opined that the Veteran's diagnosed adjustment disorder was not related to service.  However, no rationale was provided in support of this conclusion, as such it is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).  

Thereafter, a January 2016 examiner opined that the Veteran's anxiety disorder was less likely than not related to his service.  In rationalizing this opinion, the examiner merely noted that the Veteran's symptoms had been non-impairing since 1974 and were exacerbated by life stressors.  This opinion is inadequate as it fails to address whether the Veteran's underlying anxiety disorder was incurred in or caused by service.  Instead, it only appears to focus on the limited severity of the condition post-service.  As such, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.)  

Finally, the previous 2015 Board remand specifically directed the examiner to "state why he/she accepts or rejects each of the previous Axis I diagnoses of record."  Review of the record reveals that the 2016 VA examiner did not opine as to the propriety of the Veteran's diagnosed MDD or the etiology of this condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Board errs as a matter of law if it fails to ensure compliance with its remand order.)  Therefore, on remand, the Veteran should be afforded an addendum opinion to address the nature and etiology of all psychiatric disorders diagnosed during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the January 2016 VA examination for an addendum opinion regarding the nature and etiology of his current disabilities.  If this examiner is not available, seek an opinion from another qualified clinician.  The Board leaves it to the discretion of the clinician selected to offer the opinion to determine whether the Veteran should be reexamined.  After reviewing the claims folder including lay statements, service treatment records and treatment medical records the examiner must:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the pendency of the claim.  Then offer an opinion on whether the Veteran meets the DSM-IV or DSM-V criteria for a diagnosis of PTSD.

i. If PTSD is found, the stressor relied on should be noted in the record.

ii. If the diagnosis of PTSD is not made, rationalize such a finding against the Veteran's treatment medical records which denote a continued diagnosis of, and medication for, PTSD throughout the pendency of the appeal.  See March 2016 Richmond CBOC records.

iii. If the diagnosis of anxiety disorder is not made, rationalize such a finding against the Veteran's treatment medical records which denote a diagnosis of anxiety disorder at least as early as December 1985.  See Rice Medical Associates treatment records.  Please also address, the 2016 VA examiner's diagnosis of anxiety disorder. 

iv. If the diagnosis of major depressive disorder is not made, rationalize such a finding against the Veteran's treatment medical records which include continued treatment and medication for the condition.  See March 2016 Richmond CBOC records.  

v. If no diagnosis is provided for any acquired psychiatric disorder, please specifically discuss the Veteran's recurrent psychiatric symptomology which has been noted and reclassified throughout the pendency of the appeal period.  Special attention is directed to VA hospital and treatment records, Rice Medical Associates treatment records and Polly Ryon Memorial Hospital records which indicate treatment including medication and hospitalization for acquired psychiatric disorder symptomology.

Specifically address the Veteran's arguments in his June 2016 Statement in Support of the Claim.

vi. For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present (during the pendency of the appeal), provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was (were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service.

Attention is directed to:

* The Veteran's military decorations including the Combat Infantryman Badge which was given in recognition of his participation in armed combat against enemy forces.  

* The Veteran and his spouses lay statements and Board hearing testimony.  

* The 2016 VA examiner's statements which suggest the Veteran had psychiatric symptomology associated with his diagnosis of anxiety disorder as early as 1974. 

* The 2016 VA examiner's statements that "contributors to [his] depression include intrusive thoughts about Vietnam..."

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  A current disability, for the purposes of the Board, is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




